DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claim 1 recites “A 3D NAND flash memory device” which should be replaced with 
“A three-dimensional (3D) NAND flash memory device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0143285 to Lee et al. (hereinafter Lee).
With respect to Claim 1, Lee discloses a 3D NAND flash memory device (e.g., a three-dimensional (3D) flash memory device) (Lee, Figs. 1A-1D, 2A-2C, ¶0002, ¶0006-¶0008, ¶0021-¶0058), comprising:
       a substrate (SUB) (Lee, Figs. 1A-1D, ¶0022, ¶0023);
       a source line (SL) (Lee, Figs. 1A-1D, ¶0026, ¶0027) formed on the substrate (SUB); 5
      a stacked structure (SST) (Lee, Figs. 1A-1D, ¶0028-¶0031) formed on the source line (SL), wherein the stacked structure (SST) comprises a first select transistor (SSG), a plurality of memory cells (e.g., memory cell array) (Lee, Figs. 1A-1D, ¶0022-¶0026), and a second select transistor (DSG), the first select transistor comprises a first select gate (e.g., SSG) (Lee, Figs. 1A-1D, ¶0028-¶0030), the plurality of memory cells comprise a plurality of control gates (e.g., GP), and the second select transistor comprises a second select gate (e.g., DSG);
      a bit line (BL) (Lee, Figs. 1A-1D, ¶0032-¶0033) formed on the stacked structure (SST); and 10
      at least one columnar channel portion (e.g., CST) (Lee, Figs. 1A-1D, ¶0034-¶0036) extended axially from the source line (SL) and penetrating the stacked structure to be coupled to the bit line (BL),
      wherein the first select transistor (e.g., SSG or DSG) comprises a modified Schottky barrier (MSB) transistor (e.g., the source select gate and the channel layer form a Schottky diode; or the drain select gate and the channel layer form a Schottky diode) (Lee, Figs. 1A-1D, ¶0041, ¶0044) to generate direct tunneling of majority carriers to the columnar channel portion (CL) (Lee, Fig. 2C, ¶0050, ¶0055-¶0058) to perform an erase operation (e.g., the erase operation is performed by applying the voltages to the source select gate and the source layer or to the drain select gate and the bit line).
Regarding Claim 2, Lee discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, further comprising a drive circuit (e.g., PC, including input/output control circuit) (Lee, Fig. 1A, ¶0022, ¶0024) located on the substrate (SUB) under the stacked structure (SST).
Regarding Claim 5, Lee discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, wherein a material of the first select gate (SSG) (Lee, Figs. 1A-1D, ¶0041, ¶0044) and a material of the second select gate (DSG) comprise a metal.
Regarding Claim 7, Lee discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, wherein a material of the columnar channel portion (CL) (Lee, Figs. 1A-1D, ¶0036) comprises n-doped polysilicon.
Regarding Claim 8, Lee discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, wherein the columnar channel 10portion (CL) (Lee, Figs. 1A-1D, ¶0034) is a hollow pillar.
Regarding Claim 9, Lee discloses the 3D NAND flash memory device of claim 8. Further, Lee discloses the 3D NAND flash memory device, wherein the hollow pillar further comprises an insulating pillar (FL) (Lee, Figs. 1A-1D, ¶0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0143285 to Lee in view of Kawai et al. (US 2019/0295956, cited in IDS of 04/13/2021, hereinafter Kawai) and Lee et al. (US 2015/0097222, hereinafter Lee (‘222)).
Regarding Claims 3 and 4, Lee discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, wherein the first select transistor (SSG) (Lee, Figs. 1A-1D, ¶0028-¶0030) is a source-side select transistor, but does not specifically disclose the 3D NAND flash memory device, further comprising: (1) a first metal silicide layer formed between the source line and the first select gate and 20isolated from the first select gate by an insulating layer (as claimed in claim 3); wherein a material of the first metal silicide layer comprises nickel silicide (NiSix), cobalt silicide (CoSix), or titanium silicide 10File: 102257usf (TiSix) (as claimed in claim 4); and (2) a first type heavily doped region formed between the first metal silicide layer and the columnar channel portion and directly in contact with the first metal silicide layer and the columnar channel portion (as claimed in claim 3).
Regarding (1), Kawai teaches forming a 3D NAND flash memory device (Kawai, Figs. 1-3, 26, ¶0023-¶0058, ¶0097-¶0108) comprising a first metal silicide layer (e.g., 41a/41b) formed between the source line (e.g., 12) (Kawai, Fig. 26, ¶0048-¶0051, ¶0098, ¶0108) and the first select gate (e.g., select gate 15d functioning as select gate line SGSd) and 20isolated from the first select gate by an insulating layer (14) to reduce the resistance of the source line, wherein a material of the first metal silicide layer (41a/41b) comprises nickel silicide (NiSi2) (Kawai, Fig. 26, ¶0098, ¶0108).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 3D NAND flash memory device of Lee by forming the silicide layer which function as the source line as taught by Kawai to have the 3D NAND flash memory device, further comprising: a first metal silicide layer formed between the source line and the first select gate and 20isolated from the first select gate by an insulating layer (as claimed in claim 3); wherein a material of the first metal silicide layer comprises nickel silicide (NiSix) (as claimed in claim 4) in order to reduce the resistance of the source line (Kawai, ¶0098, ¶0108).
Regarding (2), Lee (‘222) teaches forming a NAND flash memory device (Lee (‘222), Figs. 2A-2B, 3, ¶0020-¶0055) comprising a vertical channel structure, wherein the channel layer (120) includes a channel contact region (122) (Lee (‘222), Figs. 2A-2B, 3, ¶0030-¶0033) doped with a p-type dopant at high concentration to increase a cell current of the memory cell strings by reducing the resistance of the channel layer, the channel contact region (122) is formed between the substrate (100) including a source region and the columnar channel portion (124/126/160) and directly contacting a lower surface of the columnar channel portion (124/126/160) to the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the 3D NAND flash memory device of Lee/Kawai by forming a first type heavily doped region as a channel contact region of Lee (‘222) in direct contact with the substrate and the channel column portion as taught by Lee (‘222), wherein the substrate includes the source layer including the silicide layer in an upper portions of the substrate as taught by Kawai to have the 3D NAND flash memory device, further comprising: a first type heavily doped region formed between the first metal silicide layer and the columnar channel portion and directly in contact with the first metal silicide layer and the columnar channel portion (as claimed in claim 3) to increase a cell current of the memory cell strings by reducing the resistance of the channel layer, and thus to obtain improved vertical NAND flash memory device (Lee (‘222), ¶0020, ¶0031).
Regarding Claims 12, Lee in view of Kawai and Lee (‘222) discloses the 3D NAND flash memory device of claim 3. Further, Lee discloses does not specifically disclose that the first type heavily doped region comprises an n+ doped region or a p+ doped region. However, Lee (‘222) teaches forming the channel contact region (122) (Lee (‘222), Figs. 2A-2B, 3, ¶0031) doped with a p-type dopant at high concentration to increase a cell current of the memory cell strings by reducing the resistance of the channel layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the 3D NAND flash memory device of Lee/Kawai/Lee(‘222) by forming a first type heavily doped region as a channel contact region of Lee (‘222) to have the 3D NAND flash memory device, wherein the first type heavily doped region comprises a p+ doped region in order to increase a cell current of the memory cell strings by reducing the resistance of the channel layer, and thus to obtain improved vertical NAND flash memory device (Lee (‘222), ¶0020, ¶0031).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0143285 to Lee in view of Parat et al. (US 2019/0043875, hereinafter Parat).
Regarding Claim 6, Lee discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, wherein a material of the plurality 5of control gates (GP) comprises silicon (Lee, Figs. 1A-1D, ¶0040), but does not specifically disclose that a material of the plurality 5of control gates comprises polysilicon. However, Parat teaches forming a 3D NAND memory device (Parat, Fig. 1, ¶0030-¶0042) including a plurality of word lines or control gates comprised of conductively doped polysilicon, such as n-type polysilicon to have low electrical resistivity (e.g., less than 2x10-3 m) (Parat, Fig. 1, ¶0042). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the 3D NAND flash memory device of Lee by forming word line/control gates comprised of a material as taught by Parat to have the 3D NAND flash memory device, wherein a material of the plurality 5of control gates comprises polysilicon in order to provide low resistance word lines, and thus to obtain improved vertical NAND flash memory device with increased density (Parat, ¶0028, ¶0042).
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0143285 to Lee in view of Lee et al. (US 2013/0089974, hereinafter Lee (‘974)).
Regarding Claims 10 and 11, Lee discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, wherein the first select transistor (DSG) (Lee, Figs. 1A-1D, ¶0028-¶0030) is a drain-side select transistor, and further comprising: a first type heavily doped region (PA) (Lee, Figs. 1A-1D, ¶0037) formed between the bit layer (BL) and the columnar channel portion (CST) and directly in contact with the bit layer (BL)  and the columnar channel portion (CST), but does not specifically disclose a first metal silicide layer formed between the bit line and the first select gate and isolated from the first select gate by an insulating layer; and a first type heavily doped region formed between the first metal silicide layer and the columnar channel portion and directly in contact with the first metal silicide layer (as claimed in claim 10); wherein a material of the first metal silicide layer comprises nickel silicide (NiSix), cobalt silicide (CoSix), or titanium silicide 10File: 102257usf (TiSix) (as claimed in claim 11).
However, Lee (‘974) teaches forming a NAND flash memory device (Lee (‘974), Figs. 2, 3, 16, ¶0043-¶0085) comprising a first metal silicide layer (e.g., 170b) (Lee (‘974), Figs. 2, 3, 16, ¶0067-¶0068) formed between the bit line (e.g., BL in Fig. 2 or 195 in Fig. 16) and the first select gate (e.g., SST1) (Lee (‘974), Figs. 2, 3, 16, ¶0070) and isolated from the first select gate (e.g., SST1) by an insulating layer (e.g., 169) (Lee (‘974), Figs. 2, 3, 16, ¶0083); and a first type heavily doped region (e.g., 170a) (Lee (‘974), Figs. 2, 3, 16, ¶0066-¶0067) formed between the first metal silicide layer (170b) and the columnar channel portion (e.g., 120/130) (Lee (‘974), Figs. 2, 3, 16, ¶0060-¶0064) and directly in contact with the first metal silicide layer (170b), wherein the silicide layer (170b) comprises a metal silicide material formed by using nickel (Ni), cobalt (Co), and titanium (Ti) (Lee (‘974), Figs. 2, 3, 16, ¶0067); and inclusion of the silicide layer (170b) reduces a contact resistance between the bit lines that electrically contact the silicide layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the 3D NAND flash memory device of Lee by forming a first silicide layer between a first type heavily doped region and a bit line as taught by Lee (‘974) to have the 3D NAND flash memory device, further comprising: a first metal silicide layer formed between the bit line and the first select gate and isolated from the first select gate by an insulating layer; and a first type heavily doped region formed between the first metal silicide layer and the columnar channel portion and directly in contact with the first metal silicide layer (as claimed in claim 10); wherein a material of the first metal silicide layer comprises nickel silicide (NiSix), cobalt silicide (CoSix), or titanium silicide 10File: 102257usf (TiSix) (as claimed in claim 11) in order to reduce a contact resistance between the bit lines that electrically contact the silicide layer, and thus to obtain improved vertical NAND flash memory device with improved characteristics (Lee (‘974), ¶0043, ¶0068-¶0069).
Regarding Claims 13, Lee in view of Lee (‘974) discloses the 3D NAND flash memory device of claim 10. Further, Lee discloses that the first type heavily doped region (PA) (Lee, Figs. 1A-1D, ¶0037) comprises an n+ doped region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891